Exhibit 10.2

ZAYO GROUP HOLDINGS, INC.

2014 STOCK INCENTIVE PLAN
(As amended on August 23, 2016)

1. Purpose.  The purpose of the Zayo Group Holdings, Inc. 2014 Stock Incentive
Plan, as amended (the “Plan”) is to promote and closely align the interests of
employees and non-employee directors of Zayo Group Holdings, Inc. (the
“Company”) and its stockholders by providing stock-based compensation and other
performance-based compensation.  The objectives of the Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Participants and to optimize the
profitability and growth of the Company through incentives that are consistent
with the Company’s goals and that link the personal interests of Participants to
those of the Company’s stockholders.  The Plan provides for the grant of
Options, Stock Appreciation Rights, Restricted Stock Units and Restricted Stock,
any of which may be performance-based, and for Incentive Bonuses, which may be
paid in cash or stock or a combination thereof, as determined by the Committee.

2. Definitions.  As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate” means any entity in which the Company has a substantial direct
or indirect equity interest, as determined by the Committee from time to time.

(b) “Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.

(c) “Award” means an Option, Stock Appreciation Right, Restricted Stock Unit,
Restricted Stock or Incentive Bonus granted to a Participant pursuant to the
provisions of the Plan.

(d) “Award Agreement” means a written or electronic agreement or other
instrument as may be approved from time to time by the Committee and designated
as such implementing the grant of each Award.  An Award Agreement may be in the
form of an agreement to be executed by both the Participant and the Company (or
an authorized representative of the Company) or certificates, notices or similar
instruments as approved by the Committee and designated as such.

(e) “Board” means the board of directors of the Company.

(f) “Cause” means a Participant’s Termination of Employment by the Company or an
Affiliate by reason of the Participant’s (i) dishonesty of a material nature
with respect to the Company (including, but not limited to, theft or
embezzlement of the Company’s or any of its Subsidiaries’ funds or assets); (ii)
conviction of, or guilty plea or no contest plea, to a felony charge or any
misdemeanor involving moral turpitude, or the entry of a consent decree with any
governmental body; (iii) noncompliance in any material respect with any laws or
regulations, foreign or domestic, affecting the operation of the Company’s or
any of its Subsidiaries’ business, if such noncompliance is likely to have a
material adverse effect on the Company or any of its Subsidiaries; (iv)
violation of any express direction or any rule, regulation or policy established
by the Board, which violation, if reasonably susceptible to cure, is not cured
within



--------------------------------------------------------------------------------

 

Exhibit 10.2

ten (10) days of written notice thereof from the Board (or, if such violation
cannot feasibly be cured within said 10-day period and the Participant has not
cured such violation within a reasonable amount of time after using best
efforts), and if such violation is likely to have a material adverse effect on
the Company or any of its Subsidiaries; (v) material breach of the Participant’s
fiduciary duties to the Company or any of its Subsidiaries; or (vi) gross
incompetence, gross neglect, or gross misconduct in the performance of the
Participant’s duties.  A Participant’s employment or service will be deemed to
have been terminated for Cause if it is determined subsequent to his or her
Termination of Employment that grounds for his or her Termination of Employment
for Cause existed at the time of his or her Termination of Employment.

(g) “Change in Control” means the occurrence of any of the following:

(1) the consummation of any merger or consolidation of the Company, if following
such merger or consolidation the holders of the Company’s outstanding voting
securities immediately prior to such merger or consolidation do not own a
majority of the outstanding voting securities of the surviving corporation in
approximately the same proportion as before such merger or consolidation;

(2) individuals who constitute the Board at the beginning of any 24-month period
(“Incumbent Directors”) ceasing for any reason during such 24-month period to
constitute at least a majority of the Board, provided that any person becoming a
director during any such 24-month period whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement for the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director;

(3) the consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the Company’s assets, other than a transfer of the Company’s assets to a
majority-owned subsidiary of the Company or any other entity the majority of
whose voting power is held by the shareholders of the Company in approximately
the same proportion as before such transaction;

(4) the liquidation or dissolution of the Company; or

(5) the acquisition by a person, within the meaning of Section 3(a)(9) or
Section 13(d)(3) (as in effect on the date of adoption of the Plan) of the Act,
of a majority or more of the Company’s outstanding voting securities (whether
directly or indirectly, beneficially or of record).

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.



2

--------------------------------------------------------------------------------

 

Exhibit 10.2

(i) “Committee” means the Compensation Committee of the Board (or any successor
committee), or such other committee as designated by the Board to administer the
Plan under Section 6.

(j) “Common Stock” means the common stock of the Company, par value $0.001 a
share, or such other class or kind of shares or other securities as may be
applicable under Section 14.

(k) “Company” means Zayo Group Holdings, Inc., a Delaware corporation.

(l) “Dividend Equivalents” mean an amount payable in cash or Common Stock, as
determined by the Committee, with respect to a Restricted Stock Unit Award equal
to what would have been received if the shares underlying the Award had been
owned by the Participant.

(m) “Effective Date” means the date on which the Plan takes effect, as defined
pursuant to Section 4 of the Plan.

(n) “Eligible Person” any employee or non-employee director the Company or any
of its Subsidiaries; provided however that Incentive Stock Options may only be
granted to employees.

(o) “Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, system or market, its Fair Market Value shall be the closing
price for the Common Stock as quoted on such exchange, system or market as
reported in the Wall Street Journal or such other source as the Committee deems
reliable on that date or, if such date is not a trading date, the next preceding
trading date; and (ii) in the absence of an established market for the Common
Stock, the Fair Market Value thereof shall be determined in good faith by the
Committee by the reasonable application of a reasonable valuation method, taking
into account factors set forth in Treas. Reg. § 409A-1(b)(5)(iv)(B) as the
Committee deems appropriate.

(p) “Incentive Bonus” means a bonus opportunity awarded under Section 11
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such performance criteria established for a specified
performance period as specified in the Award Agreement.

(q) “Incentive Stock Option” means a stock option that is designated as
potentially eligible to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

(r) “Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(s) “Option” means a right to purchase a number of shares of Common Stock at
such exercise price, at such times and on such other terms and conditions as are
specified in or determined pursuant to an Award Agreement.  Options granted
pursuant to the Plan may be Incentive Stock Options or Nonqualified Stock
Options.



3

--------------------------------------------------------------------------------

 

Exhibit 10.2

(t) “Participant” means any individual described in Section 3 to whom Awards
have been granted from time to time by the Committee and any authorized
transferee of such individual.

(u) “Plan” means the Zayo Group Holdings, Inc. 2014 Stock Incentive Plan as set
forth herein and as amended from time to time.

(v) “Restricted Stock” means an Award or issuance of Common Stock the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
service or performance conditions) and terms as the Committee deems appropriate.

(w) “Restricted Stock Unit” means an Award denominated in units of Common Stock
under which the issuance of shares of Common Stock (or cash payment in lieu
thereof) is subject to such conditions (including continued employment or
service or performance conditions) and terms as the Committee deems appropriate.

(x) “Separation from Service” or “Separates from Service” means the termination
of Participant’s employment with the Company and all Subsidiaries that
constitutes a “separation from service” within the meaning of Section 409A of
the Code.

(y) “Stock Appreciation Right” means a right granted that entitles the
Participant to receive, in cash or Common Stock or a combination thereof, as
determined by the Committee, value equal to the excess of (i) the Fair Market
Value of a specified number of shares of Common Stock at the time of exercise
over (ii) the exercise price of the right, as established by the Committee on
the date of grant.

(z) “Subsidiary” means any business association (including a corporation or a
partnership, other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity interests in one of the other associations in such
chain.

(aa) “Substitute Awards” means Awards granted or Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

(bb) “Termination of Employment” means ceasing to serve as an employee of the
Company and its Subsidiaries or, with respect to a non-employee director,
ceasing to serve as such for the Company, except that with respect to all or any
Awards held by a Participant (i) the Committee may determine that a leave of
absence or employment on a less than full-time basis is considered a
“Termination of Employment,” (ii) the Committee may determine that a transition
of employment to service with a partnership, joint venture or corporation not
meeting the requirements of a Subsidiary in which the Company or a Subsidiary is
a party is not considered a “Termination of Employment,” (iii) service as a
member of the Board shall constitute continued employment with respect to Awards
granted to a Participant while he or she served as an

4

--------------------------------------------------------------------------------

 

Exhibit 10.2

employee and (iv) service as an employee of the Company or a Subsidiary shall
constitute continued employment with respect to Awards granted to a Participant
while he or she served as a member of the Board.  The Committee shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
Subsidiary that employs a Participant, shall be deemed to result in a
Termination of Employment with the Company and its Subsidiaries for purposes of
any affected Participant’s Awards, and the Committee’s decision shall be final
and binding.

3. Eligibility.  Any Eligible Person is eligible to receive an Award.

4. Effective Date and Termination of Plan.  This Plan became effective on
October 16, 2014 (the “Effective Date”).  The Plan shall remain available for
the grant of Awards until the tenth (10th) anniversary of the Effective
Date.  Notwithstanding the foregoing, the Plan may be terminated at such earlier
time as the Board may determine.  Termination of the Plan will not affect the
rights and obligations of the Participants and the Company arising under Awards
theretofore granted.

5. Shares Subject to the Plan and to Awards

(a) Aggregate Limits.  The aggregate number of shares of Common Stock issuable
under the Plan shall be equal to fourteen (14) million.  Commencing with the
first business day of each fiscal year of the Company, beginning with the
Company’s fiscal year following the fiscal year in which the Effective Date
occurs, the number of shares of Common Stock available for issuance under the
Plan shall be increased by a number equal to the lesser of (A) a number of
shares of Common Stock that when added to the total number of shares of Common
Stock available for issuance pursuant to new Awards under the Plan (excluding
from this calculation shares then subject to outstanding Awards) on the last day
of the immediately preceding fiscal year of the Company would result in a total
of number of shares available for issuance pursuant to new Awards under the Plan
equal to six percent (6%) of the number of shares of Common Stock outstanding on
the last day of the immediately preceding fiscal year of the Company, calculated
on a fully diluted basis or (B) such lesser number of shares as determined by
the Board.  The aggregate number of shares of Common Stock available for grant
under this Plan at the time of any event described in Section 14 and the number
of shares of Common Stock subject to Awards outstanding at the time of any event
described in Section 14 shall be subject to adjustment as provided in Section
14.  The shares of Common Stock issued pursuant to Awards granted under this
Plan may be shares that are authorized and unissued or shares that were
reacquired by the Company, including shares purchased in the open market.

(b) Issuance of Shares.  For purposes of Section 5(a), the aggregate number of
shares of Common Stock issued under this Plan at any time shall equal only the
number of shares of Common Stock actually issued upon exercise or settlement of
an Award, and shares of Common Stock subject to Awards that have been canceled,
expired, forfeited or otherwise not issued under an Award and shares of Common
Stock subject to Awards settled in cash shall not count as shares of Common
Stock issued under this Plan.  The aggregate number of shares available for
issuance under this Plan at any time shall not be reduced by (i) shares subject
to Awards that have been terminated, expired unexercised, forfeited or settled
in cash, (ii) shares subject to Awards that have been retained or withheld by
the Company in payment or satisfaction of the exercise price, purchase price or
tax withholding obligation of an Award, or (iii) shares subject to

5

--------------------------------------------------------------------------------

 

Exhibit 10.2

Awards that otherwise do not result in the issuance of shares in connection with
payment or settlement thereof.  In addition, shares that have been delivered
(either actually or by attestation) to the Company in payment or satisfaction of
the exercise price, purchase price or tax withholding obligation of an Award
shall be available for issuance under this Plan.

(c) Tax Code Limits.  The aggregate number of shares of Common Stock that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan shall be equal to fourteen (14) million, which number shall be adjusted
pursuant to Section 14 only to the extent that such adjustment will not affect
the status of any option intended to qualify as an Incentive Stock Option under
Section 422 of the Code.

(d) Substitute Awards.  Substitute Awards shall not reduce the shares of Common
Stock authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year.  Additionally, in the event that a company
acquired by the Company or any Subsidiary, or with which the Company or any
Subsidiary combines, has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Common Stock authorized
for issuance under the Plan; provided that Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were employees of such acquired or combined
company before such acquisition or combination.

6. Administration of the Plan

(a) Administrator of the Plan.  The Plan shall be administered by the
Committee.  The Board shall fill vacancies on, and from time to time may remove
or add members to, the Committee.  The Committee shall act pursuant to a
majority vote or unanimous written consent.  Any power of the Committee may also
be exercised by the Board, except to the extent that the grant or exercise of
such authority would cause any Award or transaction to become subject to (or
lose an exemption under) the short-swing profit recovery provisions of Section
16 of the Securities Exchange Act of 1934 or cause an Award intended to qualify
as performance-based compensation under Section 162(m) of the Code not to
qualify for such treatment.  To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.  To the maximum extent permissible under applicable law, the Committee
(or any successor) may by resolution delegate any or all of its authority to one
or more subcommittees composed of one or more directors and/or officers, and any
such subcommittee shall be treated as the Committee for all purposes under this
Plan.  Notwithstanding the foregoing, if the Board or the Committee (or any
successor) delegates to a subcommittee comprised of one or more officers of the
Company (who are not also directors) the authority to grant Awards, the
resolution so authorizing such subcommittee shall specify the total number of
shares of Common Stock such subcommittee may award pursuant to such delegated
authority, and no such subcommittee shall designate any officer serving thereon
or any executive officer or non-employee director of the Company as a recipient
of any Awards granted under

6

--------------------------------------------------------------------------------

 

Exhibit 10.2

such delegated authority.  The Committee hereby delegates to and designates the
senior human resources officer of the Company (or such other officer with
similar authority), and to his or her delegates or designees, the authority to
assist the Committee in the day-to-day administration of the Plan and of Awards
granted under the Plan, including without limitation the power to execute
agreements evidencing Awards made under this Plan or other documents entered
into under this Plan on behalf of the Committee or the Company.  The Committee
may further designate and delegate to one or more additional officers or
employees of the Company or any subsidiary, and/or one or more agents, authority
to assist the Committee in any or all aspects of the day-to-day administration
of the Plan and/or of Awards granted under the Plan.

(b) Powers of Committee.  Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation:

(1) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein;

(2) to determine which persons are Eligible Persons, to which of such Eligible
Persons, if any, Awards shall be granted hereunder and the timing of any such
Awards;

(3) to prescribe and amend the terms of the Award Agreements, to grant Awards
and determine the terms and conditions thereof;

(4) to establish and verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, retention, vesting,
exercisability or settlement of any Award;

(5) to prescribe and amend the terms of or form of any document or notice
required to be delivered to the Company by Participants under this Plan;

(6) to determine the extent to which adjustments are required pursuant to
Section 14;

(7) to interpret and construe this Plan, any rules and regulations under this
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions if the Committee, in good faith, determines
that it is appropriate to do so;

(8) to approve corrections in the documentation or administration of any Award;
and

(9) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

The Committee may, in its sole and absolute discretion, without amendment to the
Plan, but subject to the limitations otherwise set forth in Section 18, waive or
amend the operation of Plan provisions respecting exercise after Termination of
Employment with the Company or an Affiliate.  The Committee or any member
thereof may, in its sole and absolute discretion and, except as otherwise
provided in Section 18, waive, settle or adjust any of the terms of any Award

7

--------------------------------------------------------------------------------

 

Exhibit 10.2

so as to avoid unanticipated consequences or address unanticipated events
(including any temporary closure of an applicable stock exchange, disruption of
communications or natural catastrophe).

(c) Determinations by the Committee.  All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, shall be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any
Award.  The Committee shall consider such factors as it deems relevant, in its
sole and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.  Members of the Board and members of the Committee
acting under the Plan shall be fully protected in relying in good faith upon the
advice of counsel and shall incur no liability except for gross negligence or
willful misconduct in the performance of their duties.

(d) Subsidiary Awards.  In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by the Company issuing any subject shares of Common Stock to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the Participant in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the
Plan.  Notwithstanding any other provision hereof, such Award may be issued by
and in the name of the Subsidiary and shall be deemed granted on such date as
the Committee shall determine.

7. Awards

(a) Terms Set Forth in Award Agreement.  Awards may be granted at any time and
from time to time prior to the termination of the Plan to Eligible Persons as
determined by the Committee.  The terms and conditions of each Award shall be
set forth in an Award Agreement in a form approved by the Committee for such
Award, which Award Agreement may contain such terms and conditions as specified
from time to time by the Committee, provided such terms and conditions do not
conflict with the Plan.  The Award Agreement for any Award (other than
Restricted Stock awards) shall include the time or times at or within which and
the consideration, if any, for which any shares of Common Stock may be acquired
from the Company.  The terms of Awards may vary among Participants, and the Plan
does not impose upon the Committee any requirement to make Awards subject to
uniform terms.  Accordingly, the terms of individual Award Agreements may vary.

(b) Rights of a Stockholder.  A Participant shall have no rights as a
stockholder with respect to shares of Common Stock covered by an Award
(including voting rights) until the date the Participant becomes the holder of
record of such shares of Common Stock.  No adjustment shall be made for
dividends or other rights for which the record date is prior to such date,
except as provided in Section 10(b) or Section 14 of this Plan or as otherwise
provided by the Committee.



8

--------------------------------------------------------------------------------

 

Exhibit 10.2

8. Options

(a) Grant, Term and Price.  The grant, issuance, retention, vesting and/or
settlement of any Option shall occur at such time and be subject to such terms
and conditions as determined by the Committee or under criteria established by
the Committee, which may include conditions based on continued employment or
service, passage of time, attainment of age and/or service requirements, and/or
satisfaction of performance conditions.  The term of an Option shall in no event
be greater than ten (10) years; provided, however, the term of an Option (other
than an Incentive Stock Option) shall be automatically extended if, at the time
of its scheduled expiration, the Participant holding such Option is prohibited
by law or the Company’s insider trading policy from exercising the Option, which
extension shall expire on the thirtieth (30th) day following the date such
prohibition no longer applies.  The Committee will establish the price at which
Common Stock may be purchased upon exercise of an Option, which, in no event
will be less than the Fair Market Value of such shares on the date of grant;
provided, however, that the exercise price per share of Common Stock with
respect to an Option that is granted as a Substitute Award may be less than the
Fair Market Value of the shares of Common Stock on the date such Option is
granted if such exercise price is based on a formula set forth in the terms of
the options held by such optionees or in the terms of the agreement providing
for such merger or other acquisition that satisfies the requirements of (i)
Section 409A of the Code, if such options held by such optionees are not
intended to qualify as “incentive stock options” within the meaning of Section
422 of the Code, and (ii) Section 424(a) of the Code, if such options held by
such optionees are intended to qualify as “incentive stock options” within the
meaning of Section 422 of the Code.  The exercise price of any Option may be
paid in cash or such other method as determined by the Committee, including an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery of previously owned shares of
Common Stock or withholding of shares of Common Stock deliverable upon exercise.

(b) No Repricing without Stockholder Approval.  Other than in connection with a
change in the Company’s capitalization (as described in Section 14), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Option and, at any time when the exercise price of a
previously awarded Option is above the Fair Market Value of a share of Common
Stock, the Committee shall not, without stockholder approval, cancel and
re-grant or exchange such Option for cash or a new Award with a lower (or no)
exercise price.

(c) No Reload Grants.  Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock to the Company in payment of the exercise price and/or tax
withholding obligation under any other employee stock option.

(d) Incentive Stock Options.  Notwithstanding anything to the contrary in this
Section 8, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option, if the Participant owns stock possessing more than 10
percent of the combined voting power of all classes of stock of the Company (a
“10% Stockholder”), the exercise price of such Option must be at least 110
percent of the Fair Market Value of the shares of Common Stock on the date of
grant and the Option must expire within a period of not more than five (5) years
from the date of grant.  Notwithstanding anything in this Section 8 to the
contrary, options designated as

9

--------------------------------------------------------------------------------

 

Exhibit 10.2

Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be Nonqualified Stock Options) to
the extent that either (a) the aggregate Fair Market Value of shares of Common
Stock (determined as of the time of grant) with respect to which such Options
are exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, or (b) such
Options otherwise remain exercisable but are not exercised within three (3)
months (or such other period of time provided in Section 422 of the Code) of
separation of service (as determined in accordance with Section 3401(c) of the
Code and the regulations promulgated thereunder).

(e) No Stockholder Rights.  Participants shall have no voting rights and will
have no rights to receive dividends or Dividend Equivalents in respect of an
Option or any shares of Common Stock subject to an Option until the Participant
has become the holder of record of such shares.

9. Stock Appreciation Rights

(a) General Terms.  The grant, issuance, retention, vesting and/or settlement of
any Stock Appreciation Right shall occur at such time and be subject to such
terms and conditions as determined by the Committee or under criteria
established by the Committee, which may include conditions based on continued
employment or service, passage of time, attainment of age and/or service
requirements, and/or satisfaction of performance conditions.  Stock Appreciation
Rights may be granted to Participants from time to time either in tandem with or
as a component of Options granted under the Plan (“tandem SARs”) or not in
conjunction with other Awards (“freestanding SARs”).  Upon exercise of a tandem
SAR as to some or all of the shares covered by the grant, the related Option
shall be canceled automatically to the extent of the number of shares covered by
such exercise.  Conversely, if the related Option is exercised as to some or all
of the shares covered by the grant, the related tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares covered by the
Option exercise.  Any Stock Appreciation Right granted in tandem with an Option
may be granted at the same time such Option is granted or at any time thereafter
before exercise or expiration of such Option, provided that the Fair Market
Value of Common Stock on the date of the SAR’s grant is not greater than the
exercise price of the related Option.  All freestanding SARs shall be granted
subject to the same terms and conditions applicable to Options as set forth in
Section 8 and all tandem SARs shall have the same exercise price as the Option
to which they relate.  Subject to the provisions of Section 8 and the
immediately preceding sentence, the Committee may impose such other conditions
or restrictions on any Stock Appreciation Right as it shall deem
appropriate.  Stock Appreciation Rights may be settled in Common Stock, cash,
Restricted Stock or a combination thereof, as determined by the Committee and
set forth in the applicable Award Agreement.

(b) No Repricing without Stockholder Approval.  Other than in connection with a
change in the Company’s capitalization (as described in Section 14), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Stock Appreciation Right and, at any time when the exercise
price of a previously awarded Stock Appreciation Right is above the Fair Market
Value of a share of Common Stock, the Committee shall not, without stockholder
approval, cancel and re-grant or exchange such Stock Appreciation Right for cash
or a new Award with a lower (or no) exercise price.



10

--------------------------------------------------------------------------------

 

Exhibit 10.2

(c) No Stockholder Rights.  Participants shall have no voting rights and will
have no rights to receive dividends or Dividend Equivalents in respect of an
Award of Stock Appreciation Rights or any shares of Common Stock subject to an
Award of Stock Appreciation Rights until the Participant has become the holder
of record of such shares.

10. Restricted Stock and Restricted Stock Units

(a) Vesting and Performance Criteria.  The grant, issuance, retention, vesting
and/or settlement of any Award of Restricted Stock or Restricted Stock Units
shall occur at such time and be subject to such terms and conditions as
determined by the Committee or under criteria established by the Committee,
which may include conditions based on continued employment or service, passage
of time, attainment of age and/or service requirements, and /or satisfaction of
performance conditions.  In addition, the Committee shall have the right to
grant Restricted Stock or Restricted Stock Unit Awards as the form of payment
for grants or rights earned or due under other stockholder-approved compensation
plans or arrangements of the Company.

(b) Dividends and Distributions.  Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares of Common Stock, unless determined otherwise by the
Committee.  The Committee will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and/or subject to the same restrictions on transferability as
the Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash.  Shares underlying Restricted
Stock Units shall be entitled to dividends or distributions only to the extent
provided by the Committee.  Notwithstanding anything herein to the contrary, in
no event will dividends or Dividend Equivalents be paid during the performance
period with respect to unearned Awards of Restricted Stock or Restricted Stock
Units that are subject to performance-based vesting criteria.  Dividends or
Dividend Equivalents accrued on such shares shall become payable no earlier than
the date the performance-based vesting criteria have been achieved and the
underlying shares or Restricted Stock Units have been earned.

11. Incentive Bonuses

(a) Payment Criteria.  The Committee shall establish the performance criteria
and level of achievement versus these criteria, or such other criteria (which
need not be performance-based), that shall determine the amount payable under an
Incentive Bonus, which may include a target, threshold and/or maximum amount
payable and any formula for determining such achievement, and which criteria may
be based on performance conditions.

(b) Timing and Form of Payment.  The Committee shall determine the timing of
payment of any Incentive Bonus.  Payment of the amount due under an Incentive
Bonus may be made in cash, Common Stock, Restricted Stock, Restricted Stock
Units or other Awards, as determined by the Committee.

(c) Discretionary Adjustments.  Notwithstanding satisfaction of any performance
goals and, the amount paid under an Incentive Bonus on account of either
financial performance

11

--------------------------------------------------------------------------------

 

Exhibit 10.2

or personal performance evaluations may be adjusted by the Committee on the
basis of such further considerations as the Committee shall determine.

12. Deferral of Payment.  The Committee may, in an Award Agreement or otherwise,
provide for the deferred delivery of Common Stock or cash upon settlement,
vesting or other events with respect to Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus.  No Award shall provide for deferral of
compensation that is not intended to comply with Section 409A of the Code;
provided, however, that the Company, the Board and the Committee shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Board or the Committee.

13. Conditions and Restrictions Upon Securities Subject to Awards.  The
Committee may provide that the Common Stock subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the grant,
vesting, exercise or settlement of such Award, including without limitation,
conditions on vesting or transferability, forfeiture or repurchase provisions
and method of payment for the Common Stock issued upon exercise, vesting or
settlement of such Award (including the actual or constructive surrender of
Common Stock already owned by the Participant) or payment of taxes arising in
connection with an Award.  Without limiting the foregoing, such restrictions may
address the timing and manner of any resales by the Participant or other
subsequent transfers by the Participant of any shares of Common Stock issued
under an Award, including without limitation (i) restrictions under an insider
trading policy or pursuant to applicable law, (ii) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers,
(iv) provisions requiring Common Stock be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations and
(v) mandatory holding periods.

14. Adjustment of and Changes in the Stock

(a) The number and kind of shares of Common Stock available for issuance under
this Plan (including under any Awards then outstanding), and the number and kind
of shares of Common Stock subject to the limits set forth in Section 5 of this
Plan, shall be equitably adjusted by the Committee to reflect any
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend or distribution of securities, property or cash
(other than regular, quarterly cash dividends), or any other event or
transaction that affects the number or kind of shares of Common Stock
outstanding.  Such adjustment may be designed to comply with Section 424 of the
Code or may be designed to treat the shares of Common Stock available under the
Plan and subject to Awards as if they were all outstanding on the record date
for such event or transaction or to increase the number of such shares of Common
Stock to reflect a deemed reinvestment in shares of Common Stock of the amount
distributed to the Company’s securityholders.  The terms of any outstanding
Award shall also be equitably adjusted by the Committee as to price, number or
kind of shares of Common Stock subject to such Award, vesting, and other terms
to reflect the foregoing events, which adjustments need not be uniform as
between different Awards or different types of Awards.  No fractional shares of
Common Stock shall be issued pursuant to such an adjustment.



12

--------------------------------------------------------------------------------

 

Exhibit 10.2

(b) In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, by reason of a Change in Control, other merger, consolidation or
otherwise, then the Committee shall determine the appropriate and equitable
adjustment to be effected, which adjustments need not be uniform between
different Awards or different types of Awards.  In addition, in the event of
such change described in this paragraph, the Committee may accelerate the time
or times at which any Award may be exercised, consistent with and as otherwise
permitted under Section 409A of the Code, and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion.

(c) In the event of a Change in Control of the Company, and except as otherwise
expressly provided in the Award Agreement or another contract, including an
employment agreement, or under the terms of a transaction constituting a Change
in Control, the Committee shall provide for the treatment of outstanding Awards
pursuant to any one of the following methods as determined by the Committee in
its sole discretion:

(1) the cancelation and cash settlement of all outstanding Awards; or

(2) the conditions to the exercisability, grant, issuance, retention, vesting or
transferability of, or any restrictions applicable to, all outstanding Awards
shall lapse in full; provided, however, that in the case of any Award the
vesting of which is in whole or in part subject to performance criteria or an
Incentive Bonus, all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse and the Participant shall have the right to receive a payment
based on the greater of (i) performance through a date determined by the
Committee, or (ii) target performance, if applicable; or

(3) the assumption or continuation of all outstanding Awards or the substitution
or conversion of all outstanding Awards with substantially equivalent economic
value by the successor company; provided, however, that any such assumed,
continued, substituted or converted Award shall provide for the lapse of
conditions to exercisability, grant, issuance, retention, vesting or
transferability of, or any restrictions applicable to, all assumed, continued,
substituted or converted Awards in the event of a Participant’s Termination of
Employment without Cause within eighteen (18) months following a Change in
Control; or

(4) a combination of any of the above. 

(d) The Company shall notify Participants holding Awards subject to any
adjustments pursuant to this Section 14 of such adjustment, but (whether or not
notice is given) such adjustment shall be effective and binding for all purposes
of the Plan.

(e) Notwithstanding anything in this Section 14 to the contrary, an adjustment
to an Option or Stock Appreciation Right under this Section 14 shall be made in
a manner that will not result in the grant of a new Option or Stock Appreciation
Right under Section 409A of the Code.  In addition, in no event shall any action
be taken pursuant to this Section 14 that would change

13

--------------------------------------------------------------------------------

 

Exhibit 10.2

the payment or settlement date of an Award in a manner that would result in the
imposition of any additional taxes or penalties pursuant to Section 409A of the
Code.

15. Transferability.  Each Award may not be sold, transferred for value,
pledged, assigned, or otherwise alienated or hypothecated by a Participant other
than by will or the laws of descent and distribution, and each Option or Stock
Appreciation Right shall be exercisable only by the Participant during his or
her lifetime.  Notwithstanding the foregoing, outstanding Options may be
exercised following the Participant’s death by the Participant’s beneficiaries
or as permitted by the Committee.

16. Compliance with Laws and Regulations.  This Plan, the grant, issuance,
vesting, exercise and settlement of Awards thereunder, and the obligation of the
Company to sell, issue or deliver shares of Common Stock under such Awards,
shall be subject to all applicable foreign, federal, state and local laws, rules
and regulations, stock exchange rules and regulations, and to such approvals by
any governmental or regulatory agency as may be required.  The Company shall not
be required to register in a Participant’s name or deliver Common Stock prior to
the completion of any registration or qualification of such shares under any
foreign, federal, state or local law or any ruling or regulation of any
government body which the Committee shall determine to be necessary or
advisable.  To the extent the Company is unable to or the Committee deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any shares of Common Stock hereunder, the Company and its
Subsidiaries shall be relieved of any liability with respect to the failure to
issue or sell such shares of Common Stock as to which such requisite authority
shall not have been obtained.  No Option shall be exercisable and no Common
Stock shall be issued and/or transferable under any other Award unless a
registration statement with respect to the Common Stock underlying such Option
is effective and current or the Company has determined that such registration is
unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy.  The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Participants employed outside
their home country.

17. Withholding.  To the extent required by applicable federal, state, local or
foreign law, the Committee may and/or a Participant shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise with respect to any Award, or the issuance or sale of any
shares of Common Stock.  The Company shall not be required to recognize any
Participant rights under an Award, to issue shares of Common Stock or to
recognize the disposition of such shares of Common Stock until such obligations
are satisfied.  To the extent permitted or required by the Committee, these
obligations may or shall be satisfied by the Company withholding cash from any
compensation otherwise payable to or for the benefit of a Participant, the
Company withholding a portion of the shares of Common Stock that otherwise would
be issued to a Participant under such Award or any other award held by the

14

--------------------------------------------------------------------------------

 

Exhibit 10.2

Participant or by the Participant tendering to the Company cash or, if allowed
by the Committee, shares of Common Stock.

18. Amendment of the Plan or Awards.  The Board may amend, alter or discontinue
this Plan and the Committee may amend, or alter any agreement or other document
evidencing an Award made under this Plan but, except as provided pursuant to the
provisions of Section 14, no such amendment shall, without the approval of the
stockholders of the Company:

(a) increase the maximum number of shares of Common Stock for which Awards may
be granted under this Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 8(a);

(c) reprice outstanding Options or SARs as described in 8(b) and 9(b);

(d) extend the term of this Plan;

(e) change the class of persons eligible to be Participants;

(f) increase the individual maximum limits in Section 5(c); or

(g) otherwise amend the Plan in any manner requiring stockholder approval by law
or the rules of any stock exchange or market or quotation system on which the
Common Stock is traded, listed or quoted.

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion and prior to the date of any change
in control that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.

19. No Liability of Company.  The Company, any Subsidiary or Affiliate which is
in existence or hereafter comes into existence, the Board and the Committee
shall not be liable to a Participant or any other person as to: (a) the
non-issuance or sale of shares of Common Stock as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Common Stock hereunder; and (b) any tax consequence expected,
but not realized, by any Participant or other person due to the receipt,
exercise or settlement of any Award granted hereunder.

20. Non-Exclusivity of Plan.  Neither the adoption of this Plan by the Board nor
the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable.



15

--------------------------------------------------------------------------------

 

Exhibit 10.2

21. Governing Law.  This Plan and any agreements or other documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
Delaware and applicable federal law.  Any reference in this Plan or in the
agreement or other document evidencing any Awards to a provision of law or to a
rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.

22. No Right to Employment, Reelection or Continued Service.  Nothing in this
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company, its Subsidiaries and/or its Affiliates to terminate any
Participant’s employment, service on the Board or service for the Company at any
time or for any reason not prohibited by law, nor shall this Plan or an Award
itself confer upon any Participant any right to continue his or her employment
or service for any specified period of time.  Neither an Award nor any benefits
arising under this Plan shall constitute an employment contract with the
Company, any Subsidiary and/or its Affiliates.  Subject to Sections 4 and 18,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its Affiliates.

23. Section 409A Compliance. The Board intends that, except as may be otherwise
determined by the Committee, any Awards under the Plan satisfy the requirements
of Section 409A of the Code and related regulations and Treasury pronouncements
to avoid the imposition of any taxes, including additional income taxes,
thereunder. If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to Section 409A of the Code, unless the Committee
expressly determines otherwise, such grant of Award, payment, distribution,
deferral election, transaction or other action or arrangement shall not be
undertaken and the related provisions of the Plan and/or Award Agreement will be
amended or deemed modified in as close a manner as possible to give effect to
the original terms of the Award, or, only if necessary because a modification or
deemed modification would not be reasonably effective in avoiding the additional
income tax under Section 409A(a)(1)(B) of the Code, rescinded in order to comply
with the requirements of Section 409A  of the Code to the extent determined by
the Committee without the consent of or notice to the Participant.
Notwithstanding the foregoing, with respect to any Award intended by the
Committee to be exempt from the requirements of Section 409A  of the Code which
is to be paid out when vested, such payment shall be made as soon as
administratively feasible after the Award becomes vested, but in no event shall
such payment be made later than 2-1/2 months after the end of the calendar year
in which the Award became vested unless otherwise permitted under the exemption
provisions of Section 409A of the Code.

24. Specified Employee Delay.  To the extent any payment or benefit under this
Plan is considered deferred compensation subject to (and not exempt from) the
restrictions contained in Section 409A of the Code, such payment may not be made
to a specified employee (as determined in accordance with a uniform policy
adopted by the Company with respect to all arrangements subject to Section 409A
of the Code) upon Separation from Service before the date that is six months
after the specified employee’s Separation form Service (or, if earlier, the
specified employee’s death).  Any payment that would otherwise be made during
this period of delay shall be accumulated and paid on the sixth month plus one
day following the specified

16

--------------------------------------------------------------------------------

 

Exhibit 10.2

employee’s Separation from Service (or, if earlier, as soon as administratively
practicable after the specified employee’s death).

25. No Liability of Committee Members.  No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

26. Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

Unfunded Plan.  The Plan is intended to be an unfunded plan.  Participants are
and shall at all times be general creditors of the Company with respect to their
Awards.  If the Committee or the Company chooses to set aside funds in a trust
or otherwise for the payment of Awards under the Plan, such funds shall at all
times be subject to the claims of the creditors of the Company in the event of
its bankruptcy or insolvency.

 

 

 

17

--------------------------------------------------------------------------------